DETAILED ACTION
This action is responsive to claims filed 28 April 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2021 has been entered.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-7, 9-15 and 18-45 were pending in the Final Office action mailed 28 January 2021.
Claims 2-3, 10-11, 19, 21, 26-27, 33-34 and 40-41 have been canceled and claims 1, 4-5, 9, 12-14, 18, 22-23, 25, 28-29, 32, 35-37, 39 and 42-43 have been amended.
Claims 1, 4-7, 9, 12-15, 18, 20, 22-25, 28-32, 35-39 and 42-45 remain pending for examination.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7, 9, 12-15, 18, 20, 22-25, 28-32, 35-39 and 42-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1, 4, 5, 7, 9, 12, 13, 15, 18, 20, 22, 23, 15, 28, 29, 31, 32, 35, 36, 38, 39, 42, 43 and 45 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nam et al. (US 10,812,162, hereinafter Nam).

Re Claim 1, Nam discloses a data transmission method for wireless communication, comprising: 
receiving, by a terminal device (Fig. 13 illustrates and 25:43-50 describe step 1305 wherein user equipment (UE) (a terminal device) receives, from a base station (BS), a medium access control (MAC) control element (CE) signaling), a first quasi co-location type (Ibid. discloses the MAC CE  signaling as including a quasi co-location (QCL) indication between a first resource and a second resource) and a second quasi co-location type (Ibid. discloses the QCL indication also indicates activation of the second resource) from a radio access network device (Ibid. discloses the UE receiving the MAC CE signaling from a BS (a radio access network (RAN) device)), wherein the first quasi co-location type is associated with a first type of channel large-scale characteristic parameter (Fig. 13 illustrates and 25:51-59 describe the first resource as a first Channel State Information (CSI) Reference Signal (RS) (CSI-RS) resource; and 25:43-50 describes the MAC CE including a QCL indication between the first and second resources – thus, this QCL indication is associated with indicating a QCL relationship between resources, which is within the scope of a first type of channel large-scale characteristic parameter) and the second quasi co-location type is associated with a second type of channel large-scale characteristic parameter (Fig. 13 illustrates and 25:51-59 describe a set of resources comprising the second resource comprises a plurality of resource identifiers (IDs) and the MAC CE further comprising an indication of a selected subset of the plurality of resource IDs indicating which of the set of resources are QCLed with the second resource – thus, the QCL indication is associated with a set of resources which is within the scope of a second type of channel large-scale characteristic parameter), and wherein the first type of channel large-scale characteristic parameter comprises at least one channel large-scale characteristic parameter (25:43-50 describes the MAC CE including a QCL indication between the first and second resources – thus, this QCL indication is associated with a QCL relationship between resources, which is within the scope of at least one channel large-scale characteristic parameter), the second type of channel large-scale characteristic parameter comprises at least one channel large-scale characteristic parameter (25:51-59 describe the MAC CE comprising an indication of the selected subset of the plurality of resource IDs indicating which of the set of resources are QCLed with the second resource – thus, this indication is associated with a set of resource, which is within the scope of another at least one channel large-scale characteristic parameter), and the first type of channel large-scale characteristic parameter is at least partially different from the second type of channel large-scale characteristic parameter (23:43-59 describe two QCL indications: (1) between the first and second resources, and (2) between the second resource and a subset selection of a plurality of resources – thus, these two indications are at least partially different from one another), wherein the first quasi co- location type is carried in a first signaling which is received from the radio access network device (Fig. 13 illustrates and 25:43-50 describes the QCL indication being received in step 1305, which is illustrated as a first signaling), wherein the first signaling further comprises first (Fig. 13 illustrates and 25:43-50 describes the MAC CE as including the QCL indication activating the second resource for CSI reporting), wherein the first configuration information comprises a first channel state information-reference signal (CSI-RS) or synchronization signal (SS) (Ibid. and 25:49-53 describes the first resource as a synchronization (SS) block and the as a first CSI reference signal (RS) resource), wherein the first quasi co-location type corresponds to the first configuration information (25:49-50 describes the QCL indication as between the first resource and second resource – since the if the QCL indication is between the first and second resources, then the QCL indication must be associated with the activation for the second resource for CSI reporting), wherein the second quasi co-location type is carried in second signaling which is received from the radio access network device (25:49-50 describe the MAC CE as including the second resource – the broadest reasonable interpretation of the second signaling encompasses the claimed first signaling; thus, the MAC CE may serve as a first signaling and a second signaling), wherein the second signaling further comprises second configuration information (25:51-59 describe the second resource as a second CSI-RS resource and a selection of a subset of a set of resource identifiers (IDs)), wherein the second configuration information comprises a second CSI-RS or SS (Ibid. discloses the second resource as a second CSI-RS resource), and wherein the second quasi co-location type corresponds to the second configuration information (25:49-59 describe the QCL indication as activating the second resource for CSI reporting – thus, the QCL indication is explicitly associated with the second resource); 
receiving, by the terminal device (Fig. 13 illustrates and 25:49-50 describe the UE receiving the MAC CE), first instruction information from the radio access network device (Ibid. discloses the MAC CE including the QCL indication activating the second resource for CSI reporting – i.e., instructing the UE to use the second resource for CSI reporting), wherein the first instruction information instructs the terminal device to apply the first configuration information (25:45-50 describe the MAC CE including the QCL indication between the first resource and second resource and activation of the second resource); and 
applying, by the terminal device (Fig. 13 illustrates and 25:64 – 26:5 describe the UE identifying), the first type of channel large-scale characteristic parameter (Ibid. discloses the identification as that of the QCL relationship between the first resource and the second resource) and the second type of channel large-scale characteristic parameter (Ibid. discloses the identification as that of the activation of the second resource).

Re Claim 4, Nam discloses the data transmission method according to claim 1, further comprising: 
receiving, by the terminal device (Fig. 13 illustrates and 25:43-59 describes the UE receiving the MAC CE), second instruction information from the radio access network device (Ibid. discloses the MAC CE including the set of resource IDs and a selected subset of the set of resource IDs), wherein the second instruction information instructs the terminal device to apply the second configuration information (25:66 – 26:5 describe the UE identifying the second resource to use as a QCL reference for the first resource – read in context of 25:37-65, this identification is from the subset of selected resources IDs included in the MAC CE).

Re Claim 5, Nam discloses the data transmission method according to claim 1, wherein the first instruction information is carried in a higher layer signaling sent from the radio access network device (25: 31-36 describe the use of RRC signaling – compare to the Specification of the present application at paragraph 24 disclosing an example of “higher layer signaling” as RRC signaling).  

Re Claim 7, Nam discloses the data transmission method according to claim 1, wherein the first type of channel large-scale characteristic parameter represents a spatial characteristic (22:3-13 describes a QCL relation between unit resources (such as the first resource and second resource) as including a set of QCL parameters including spatial parameters); or 
wherein the first type of channel large-scale characteristic parameter comprises: a Doppler shift, a Doppler spread, an average delay, and a delay spread (Ibid. discloses the QCL parameters also including gain, delay and Doppler).  

Re Claims 9, 12, 13, 15, 18, 20, 22, 23, 25, 28, 29, 31, 32, 35, 36, 38, 39, 42, 43 and 45, though of varying scope, the limitations of claims 9, 12, 13, 15, 18, 20, 22, 24, 25, 28, 29, 31, 32, 35, 36, 38, 39, 42, 43 and 45 are substantially similar or identical to those of claims 1, 4, 5 and 7, and are rejected under the same reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 14, 24, 30, 37 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam as applied to claims 1, 9, 18, 25, 32 and 39 above, and further in view of Park et al. (US 10,637,550, hereinafter Park).

Re Claim 6, Nam discloses the data transmission method according to claim 1.
Nam might not explicitly disclose: 
receiving, by the terminal device, signaling from the radio access network device, wherein the signaling comprises indication information notifying the terminal device of an effective time of the first configuration information.  
However, in analogous art, Park discloses:
receiving, by the terminal device (Figs. 15-17 illustrate and 48:16-18, 48:37-40 and 50:23-25 describe a UE receiving a CSI-RS configuration), signaling from the radio access network device (Ibid. disclose an eNB sending the CSI-RS configuration to the UE), wherein the signaling comprises indication information notifying the terminal device of an effective time of the first configuration information (48:60 – 49:10 describes valid reference resource points of time for calculating CSI and reporting new CSI contents as being defined and provided in RRC signaling).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Park to modify Nam in order to indi. One would have been motivated to do this, because CSI-RS is unable to be used for transmitting data, so configuring certain periods when CSI-RS can be transmitted helps mitigate data throughput decrease due to CSI-RS overhead (Park 29:36-45).

Re Claims 14, 24, 30, 37 and 44, though of varying scope, the limitations of claims 14, 24, 30, 37 and 44 are substantially similar or identical to those of claim 6, and are rejected under the same reasoning.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of the action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Thomas R Cairns/Examiner, Art Unit 2468